PREGERSON, Circuit Judge,
dissenting:
The first basis of my dissent is jurisdictional. It has recently been called to our attention that this case is now moot because Bill 35, codified at California Welfare and Institutions Code § 14132(h)(2), provides that it “shall become inoperative July 1, 1995.” Accordingly, I do not believe that we need to issue a decision in this case because any relief that we grant will be illusory.
*606In Native Village of Noatak v. Blatchford, 38 F.3d 1505, 1510 (9th Cir.1994), we held that “[a]s a general rule, if a challenged law is repealed or expires, the case becomes moot.... The exceptions to this general line of holdings are rare and typically involve situations where it is virtually certain that the repealed law will be reenacted.” See also Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70, 104 S.Ct. 373, 374, 78 L.Ed.2d 58 (1983) (“To satisfy the Article III case-or-controversy requirement, a litigant must have suffered some actual injury that can be redressed by a favorable judicial decision.”); GTE California, Inc., v. F.C.C., 39 F.3d 940, 945 (9th Cir.1994) (quoting Enrico’s, Inc. v. Rice, 730 F.2d 1250, 1254 (9th Cir.1984)) (“Where events have occurred that prevent us from granting effective relief, we lack jurisdiction and must dismiss the appeal.”).
DHS has not presented any evidence that Bill 35 or similar restrictions on the availability of Denti-Cal benefits will be reenacted in the near future. Thus, we should dismiss this appeal as moot.
I also dissent because the majority opinion undermines the authority of the district court to protect and effectuate its judgment. The majority opinion concludes: “[I]t is irrelevant whether Bill 35 frustrates the broad purpose of the district court’s injunction. It must first be determined whether Bill 35 violates federal law.”
It is well settled that courts have wide discretion to order the relief necessary to effectuate their judgments. See 28 U.S.C. § 1651 (authorizing courts to “issue all writs necessary or appropriate in aid of their respective jurisdictions”); Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 15-16, 91 S.Ct. 1267, 1275-76, 28 L.Ed.2d 554 (1971) (“Once a right and a violation have been shown, the scope of a district court’s equitable powers to remedy past wrongs is broad, for breadth and flexibility are inherent in equitable remedies.”). It is also firmly established that a federal court which has imposed an injunction also retains the power to suspend or modify it. System Federation v. Wright, 364 U.S. 642, 646-47, 81 S.Ct. 368, 370-71, 5 L.Ed.2d 349 (1932).
The district court found sweeping violations of federal laws and regulations in California’s Department of Health Services’s (“DHS”) Denti-Cal program. Clark v. Kizer, 758 F.Supp. 572, 575-80 (E.D.Cal.1990). The court specifically held that DHS’s low reimbursement rate caused the provider participation and utilization rates to fall far below that of the general population. Id. at 577-78. The court concluded that DHS violated the Medicaid Act’s equal access provision, 42 U.S.C. § 1396a(a)(30)(A), and comparability of services provision, 42 U.S.C. § 1396a(a)(10)(B). Id.
To remedy these violations and to bring DHS into compliance with federal law, the district court then ordered DHS to set the reimbursement rate at 80 percent of average billing. See October 15, 1992 Order at 2-3. Importantly, the court based its finding of DHS liability on the low provider participation and utilization rates, two of several factors that the U.S. Department of Health and Human Services established as indicators of compliance with the Medicaid Act. 758 F.Supp. at 576-78.
It is undisputed that Bill 35 decreased the provider participation and utilization rates.1 As such, Bill 35 effectively undermined the remedial purpose of the district court’s judgment, viz., to increase the provider participation and utilization rates through the new reimbursement rate. Thus, under the broad powers inherent in its equity jurisdiction, to prevent Bill 35 from circumventing its judgment, the district court properly enjoined DHS from implementing it.
The majority opinion improperly requires the district court to find first that Bill 35 independently violates federal law, before it may enjoin its implementation. The majority *607opinion’s statement that “it is irrelevant whether Bill 35 frustrates the broad purpose of the district court’s injunction” is wrong.
The remedial purpose of an injunction flows directly from a violation of federal law. Here, the very reason why the district court sought to increase the provider participation and utilization rates was because DHS’s violations of federal law had impermissibly decreased these rates. Allowing DHS to implement Bill 35, which, by DHS’s own projections would cut the Denti-Cal budget by more than $110 million per year, would deny thousands of Medicaid recipients of needed care, a result that is clearly antithetical to the district court’s remedial order to increase the provider participation and utilization rates.2
The power of a federal court to protect and enforce its judgments is unquestioned. United States v. New York Telephone Co., 434 U.S. 159, 172-73, 98 S.Ct. 364, 372-73, 54 L.Ed.2d 376 (1977). Moreover, the equitable jurisdiction of a federal court “extends to supplemental or ancillary bills brought for the purpose of effectuating a decree of the same court.” Hamilton v. Nakai, 453 F.2d 152, 157 (9th Cir.1971).
In Hamilton, a three-judge panel of the United States district court had held in a prior decision that the Hopi and Navajo Tribes each had an undivided and equal interest in the reservation lying outside the boundaries of a land management district. The Hopi Tribe then petitioned the district court for an order directing the Navajo Tribe to permit the joint use and possession of the land. The district court granted the injunction even though the original decree did not make explicit provisions concerning possession.
We affirmed the district court’s ruling, holding that the fact that possession was not covered in the original decree did not preclude the relief requested. Id. at 157. Notably, the district court simply found that the Navajo’s deprivation of the Hopi’s possession interfered with the effective implementation of the original decree. The court did not make a finding that such deprivation independently violated applicable laws or treaties. Id.
Similarly, in Keith v. Volpe, 784 F.2d 1457, 1460-61 (9th Cir.1986), we upheld the district court’s modification of a consent decree because subsequent action by one of the parties threatened to undermine the remedial purpose of the decree. The decree established a committee to oversee the implementation of an employment and business plan to benefit the communities located in the path of a new freeway. To ensure representation of the different interests involved, the decree authorized seven entities, including local minority organizations and the State, to appoint one member each to the committee. However, a few years after the committee was formed, the State replaced the designees of two of the minority organizations with its own representatives.
The district court concluded that the State’s action undermined the purpose of the decree to provide for an oversight committee that represented the various interests in the litigation. Accordingly, the district court modified the decree by increasing the size of the committee, by reappointing the two representatives who had been removed, and by specifying that members representing the minority organizations could only be removed for cause.
In Keith, the decree was silent as to the mechanisms for removal and replacement of the committee members. However, we did not require the district court to find first that the removal itself violated federal law. Instead, we held that the district court had the authority to make the appropriate modifications “where a better appreciation of the facts in light of experience indicates that the decree is not properly adapted to accomplishing its purposes.” 784 F.2d at 1460 (quoting *608King-Seeley Thermos Co. v. Aladdin Industries, 418 F.2d 31, 35 (2d Cir.1969)). Importantly, we stated that such a standard “leaves the administering court a great deal of discretion even to alter the substantive rights of the parties.” Id. See also Marshall v. Local Union No. 639, 593 F.2d 1297, 1303 (D.C.Cir.1979) (if challenged conduct is not' expressly prohibited by district court’s order to warrant issuance of contempt, district court nevertheless has power to enjoin conduct to enforce compliance with the order).
In Hamilton, we noted that the power of the court to issue an order to require compliance or to enforce its judgment “follows from the principle that a court’s power to afford a remedy must be coextensive with its jurisdiction over the subject matter.” 453 F.2d at 157. In the present case, the purpose and effect of Bill 35 bear directly on the subject matter of the district court’s prior judgment. That DHS moved, albeit belatedly, for a modification of the judgment demonstrates DHS’s own recognition that the bill would run afoul of the judgment.
In short, where, as here, a district court determines that subsequent action by one of the parties will subvert its judgment, our case law authorizes the court to enter any necessary orders to protect the judgment. In doing so here, the district court most certainly did not abuse its discretion. Accordingly, I dissent.

. The 14 procedures affected by Bill 35 constitute more than one-third of the total costs attributable to the 56 procedures listed in the district court's order. Appellees Brief at 7-8. See also Appellant’s Reply Brief at 5 n. 3 (acknowledging that the number of active providers and claims process decreased in the period in which the Department implemented Bill 35, and that those respective numbers increased after the district court entered its order enjoining the implementation of Bill 35).


. DHS's contention that the district court was not concerned with eligibility requirements in its October 15, 1992 Order is not supported by the record. Both parties based their cost projections on the eligibility criteria in effect before the enactment of Bill 35. See Defendant's Plan at 1, CD 191. Moreover, Plaintiffs agreed to the Department limiting the new reimbursement rate to 56 procedures because those procedures constituted 93 percent of the dental services used by Denti-Cal recipients. See Appellees' Brief at 20. Sharply curtailing the eligibility for one-fourth of these core services is thus inconsistent with the district court's order, which sought to make the core services more widely available.